DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
Response to Amendment
Applicant’s amendments filed 04/01/2022 to claims 1 and 15 have been acknowledged by the Examiner. No claims have been cancelled and no new claims have been added.
Thus, claims 1-20 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/01/2022, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references to address the amendments made to the independent claims. The new primary prior art of Syrop (US 20090165805 A1) in combination with Kittelsen (US 6626180 B1) is being used to meet the amended limitations of amended claims 1 and 15 as further discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Syrop (US 20090165805 A1) in view of Kittelsen (USPN 6626180 B1).
Regarding claim 1, Syrop discloses a dental apparatus (Abstract, Figure 1- mouthguard 50) comprising:
	a curved portion (Figure 1- connecting portion 300);
	first and second back portions connected to the curved portion (Figure 1- cheek engaging portions 120, 220 connected to connecting portion 300), the curved portion and the first and second back portions together defining a U-shape (Figure 1- portions 120,220,300 are shown to form a U-shape of the mouthguard 50); and
	a first projection (Figure 1- first portion 100) extending inwardly from the first back portion (Figure 1- first portion 100 extending inwardly from cheek engaging portion 120) and a second projection (Figure 1- second portion 200) extending inwardly from the second back portion (Figure 1- second portion 200 extending inwardly from cheek engaging portion 220), wherein the first projection and the second projection exclusively extend inwardly from the U-shape (Figures 1 & 2- portions 100,200 are shown to extend inwardly from the U-shaped mouthguard 50 formed by portions 300,120,220), wherein each of the first and second projections comprises a top portion (Figures 1 & 2- upper bite pads 140,240) separated from a bottom portion (Figures 1 & 2- lower bite pads 160,260 are shown to be separated from upper bite pads 140,240 going towards the second send 144,244), wherein the top portion of the first projection connects to the first back portion (Figures 1 & 2- shows upper bite pads 140,240 connected to the cheek engaging portions 120,220), and wherein the bottom portion of the first projection is not directly connected to the first back portion (Figure 5- shows lower bite pad 160b to not be directly connected to the cheek engaging portion 120b, [0030]- discusses variations of positioning).
	Syrop does not disclose the top portion is separated from the bottom portion by specifically a connecting member. Kittelsen teaches an analogous dental apparatus (Abstract, Figure 2- dental appliance 70) having a top portion (Figure 3- tooth channels 102 with central raised portion 104 on each side of the appliance 70) separated from a bottom portion (Figure 3- occlusal pad plates 82 and traction pads 74 on each side of the appliance 70 forms a bottom portion) by specifically a connecting member (Figure 3- bite plate 90), providing for rigid material connection between top and bottom portions which is able to withstand biting pressure when the mouthguard is in use ([Col 7, lines 25-33], Figure 3). Syrop and Kittelsen are analogous because they both teach mouthguards with bite portions. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top and bottom portions of the mouthguard of Syrop to be specifically separated by a connecting member as taught by Kittelsen, providing for a rigid material connection between top and bottom portions which is able to withstand biting pressure when the mouthguard is in use ([Col 7, lines 25-33], Figure 3).
	Regarding claim 2, Syrop as modified by Kittelsen teaches the dental apparatus of claim 1 as discussed above. Syrop as modified by Kittelsen further teaches wherein the top portion (Syrop Figures 1 & 2- upper bite pads 140,240) and bottom portion (Syrop Figures 1 & 2- lower bite pads 160,260) of each of the first and second projections (Syrop Figures 1 & 2- cheek engaging portions 120,220) are non-parallel relative to each other (Syrop Figures 1 thru 5- shows upper bite pads 140,240 angled relative to lower bite pads 160,260 thus being understood to be non-parallel; claim 1 discussion- teaches the wedge or angled connecting member of Kittelsen to be applied between the top and bottom portions of the mouthguard of Syrop).
Regarding claim 3, Syrop as modified by Kittelsen teaches the dental apparatus of claim 1 as discussed above. Syrop as modified by Kittelsen further teaches wherein the connecting member (Kittelsen Figures 3 & 4- bite plate 90) extends from a back towards a front of each of the first and second projections (Kittelsen Figures 3 & 4- bite plates 90 are shown to extend from an anterior end to a posterior end of the indicated first and second projections of annotated Figure 4 below; claim 1 discussion- discusses the application of the connecting member of Kittelsen to be applied in a similar manner to the top and bottom portions of the projections of Syrop).

    PNG
    media_image1.png
    397
    496
    media_image1.png
    Greyscale

 Regarding claim 8, Syrop as modified by Kittelsen teaches the dental apparatus of claim 3 as discussed above. Syrop as modified by Kittelsen further teaches wherein the connecting member (Kittelsen Figures 3 & 4- bite plate 90) fully extends from a back towards a front of each of the first and second projections (Kittelsen Figures 3 & 4- bite plates 90 are shown to fully extend from an anterior end to a posterior end of the indicated first and second projections; claim 1 discussion- discusses the application of the connecting member of Kittelsen to the top and bottom portions of the projections of Syrop).
Regarding claim 9, Syrop as modified by Kittelsen teaches the dental apparatus of claim 3 as discussed above. Syrop as modified by Kittelsen further teaches wherein the connecting member (Kittelsen Figures 3 & 4- bite plate 90) of each of the first and second projections comprises a wedge-shaped member (Kittelsen Figure 3- bite plates 90 are wedge shaped as shown, Claim 1- “... wedge-shaped bite plate…”; claim 1 discussion- discusses the application of the connecting member of Kittelsen to the top and bottom portions of the projections of Syrop).
Regarding claim 10, Syrop as modified by Kittelsen teaches the dental apparatus of claim 9 as discussed above. Syrop as modified by Kittelsen further teaches wherein a space between the top portion and bottom portion of each of the first and second projections (Syrop Figures 1 thru 5- shows an inherent space between the top 140,240 and bottom portions 160,260 of portions 100,200) is non-constant between the back and the front of each of the first and second projections (Syrop [0030]- “However, for purposes of explanation, the upper bite pad 140, 240 shall be described herein as being movable relative to the lower bite pad 160, 260 as illustrated in FIGS. 1-3. In addition, while the upper and lower bite pads of FIGS. 2-5 are shown in an angled "V" relationship with respect to each other, such angle can vary from very small such that the bite pads are substantially parallel at rest as shown in FIG. 6 and some of the later figures, or such angle can be larger at rest as shown in FIGS. 2-5.”).
Regarding claim 11, Syrop as modified by Kittelsen teaches the dental apparatus of claim 10 as discussed above. Syrop as modified by Kittelsen further teaches wherein the space between the top portion and bottom portion of each of the first and second projections (Syrop Figures 1 thru 5- shows an inherent space between the top 140,240 and bottom portions 160,260 of portions 100,200) progressively increases from the back to the front of each of the first and second projections (Syrop [0030]- discusses that orientation, positioning, and angle between the top and bottom portions may vary, Figures 4 & 5- shows inherent space between top 140 and bottom 160 progressively increase from a second end 164 to the first end 162).
Regarding claim 12, Syrop as modified by Kittelsen teaches the dental apparatus of claim 10 as discussed above. Syrop as modified by Kittelsen further teaches wherein a distance between the top portion of each of the first and second projections is greater at the front of each of the first and second projections than at the back of each of the first and second projections (see annotated Syrop Figures 4 & 5 below- indicated distance at the first end 162 is greater than the indicated distance at the second end 164, [0030]).

    PNG
    media_image2.png
    566
    598
    media_image2.png
    Greyscale

	Regarding claim 14, Syrop as modified by Kittelsen teaches the dental apparatus of claim 10 as discussed above. Syrop as modified by Kittelsen further teaches wherein the bottom portion of the first projection (Syrop Figures 2 & 5- lower bite pad 160 of first portion 100) is only coupled to the first back portion (Syrop Figures 1 & 2- cheek engaging portion 120) via the wedge-shaped connecting member (Syrop Figures 1 thru 5- shows various positionings such that the lower bite pad 160 is not directly coupled to the cheek engaging portion 120; claim 1 discussion- discusses the connecting member or bite pad 90 of Kittelsen applied to separably couple that top and bottom portions of the mouthguard of Syrop). 
Regarding claim 15, Syrop discloses a dental apparatus (Abstract, Figure 1- mouthguard 50) comprising:
	a first back portion (Figure 1- cheek engaging portion 120);
	a second back portion (Figure 1- cheek engaging portion 220);
a curved portion (Figure 1- connecting portion 300) connected to the first and second back portions (Figure 1- cheek engaging portions 120, 220 connected to connecting portion 300), first and second back portions connected to the curved portion, the curved portion and the first and second back portions together defining a U-shape (Figure 1- portions 120,220,300 are shown to form a U-shape of the mouthguard 50); wherein the first projection and the second projection exclusively extend inwardly from the U-shape (Figures 1 & 2- portions 100,200 are shown to extend inwardly from the U-shaped mouthguard 50 formed by portions 300,120,220); and
a pair of projections (Figure 1- portions 100,200) comprising:
a first projection (Figure 1- first portion 100) extending inwardly from the first back portion (Figure 1- first portion 100 extending inwardly from cheek engaging portion 120); and
a second projection (Figure 1- second portion 200) extending inwardly from the second back portion (Figure 1- second portion 200 extending inwardly from cheek engaging portion 220),
wherein each of the first and second projections comprises a top portion (Figures 1 & 2- upper bite pads 140,240) separated from a bottom portion (Figures 1 & 2- lower bite pads 160,260 are shown to be separated from upper bite pads 140,240 going towards the second send 144,244), wherein the top portion of the first projection connects to the first back portion (Figures 1 & 2- shows upper bite pads 140,240 connected to the cheek engaging portions 120,220), and wherein the bottom portion of the first projection is not directly connected to the first back portion (Figure 5- shows lower bite pad 160b to not be directly connected to the cheek engaging portion 120b, [0030]- discusses variations of positioning).
Syrop does not disclose the top portion is separated from the bottom portion by specifically a wedge-shaped connecting member. Kittelsen teaches an analogous dental apparatus (Abstract, Figure 2- dental appliance 70) having a top portion (Figure 3- tooth channels 102 with central raised portion 104 on each side of the appliance 70) separated from a bottom portion (Figure 3- occlusal pad plates 82 and traction pads 74 on each side of the appliance 70 forms a bottom portion) by specifically a wedge-shaped connecting member (Figure 3- bite plate 90), providing for rigid material connection between top and bottom portions which is able to withstand biting pressure when the mouthguard is in use ([Col 7, lines 25-33], Figure 3). Syrop and Kittelsen are analogous because they both teach mouthguards with bite portions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top and bottom portions of the mouthguard of Syrop to be specifically separated by a wedge-shaped connecting member as taught by Kittelsen, providing for a rigid material connection between top and bottom portions which is able to withstand biting pressure when the mouthguard is in use ([Col 7, lines 25-33], Figure 3).
	Regarding claim 16, Syrop as modified by Kittelsen teaches the dental apparatus of claim 15 as discussed above. Syrop as modified by Kittelsen further teaches wherein the bottom portion of the first projection (Syrop Figures 2 & 5- lower bite pad 160 of first portion 100) is only coupled to the first back portion (Syrop Figures 1 & 2- cheek engaging portion 120) via the wedge-shaped connecting member (Syrop Figures 1 thru 5- shows various positionings such that the lower bite pad 160 is not directly coupled to the cheek engaging portion 120; claim 15 discussion- discusses the connecting member or bite pad 90 of Kittelsen applied to separably couple that top and bottom portions of the mouthguard of Syrop). 
	Regarding claim 17, Syrop as modified by Kittelsen teaches the dental apparatus of claim 15 as discussed above. Syrop as modified by Kittelsen further teaches wherein the top portion (Syrop Figures 1 & 2- upper bite pads 140,240) and bottom portion (Syrop Figures 1 & 2- lower bite pads 160,260) of each of the first and second projections (Syrop Figures 1 & 2- cheek engaging portions 120,220) are non-parallel relative to each other (Syrop Figures 1 thru 5- shows upper bite pads 140,240 angled relative to lower bite pads 160,260 thus being understood to be non-parallel; claim 15 discussion- teaches the wedge or angled connecting member of Kittelsen to be applied between the top and bottom portions of the mouthguard of Syrop).
Regarding claim 18, Syrop as modified by Kittelsen teaches the dental apparatus of claim 15 as discussed above. Syrop as modified by Kittelsen further teaches wherein the wedge-shaped connecting member (Kittelsen Figures 3 & 4- bite plate 90) extends from a back towards a front of each of the first and second projections (Kittelsen Figures 3 & 4- bite plates 90 are shown to fully extend from an anterior end to a posterior end of the indicated first and second projections; claim 15 discussion- discusses the application of the connecting member of Kittelsen to the top and bottom portions of the projections of Syrop).
Claims 4-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syrop (US 20090165805 A1) in view of Kittelsen (USPN 6626180 B1), in further view of Van Essen (USPN 8578940 B1).
Regarding claim 4, Syrop as modified by Kittelsen teaches the dental apparatus of claim 3 as discussed above.
Syrop as modified by Kittelsen does not teach wherein the connecting member partially extends from a back towards a front of each of the first and second projections. Van Essen teaches an analogous dental apparatus (Figure 2- mouth guard 10) wherein a connecting member partially extends from a back towards a front of each of the first and second projections (Figures 1 & 2- joining components 16a,16b on each side of the mouth guard 10 extends partially along the first projection formed by the wing regions 25, 35 and along the second projection formed by wing regions 27, 37). A person of ordinary skill in the art would recognize that the wedge-shaped bite plates 90 of the dental appliance 70 of Kittelsen may extend partially in a similar manner as taught by Van Essen as the bite plates 90 would still function to be able to connect the indicated top portion and bottom portion of each of the projections of specifically Syrop. Thus, the claimed limitations are met as discussed. Syrop as modified by Kittelsen and Van Essen are analogous because they both teach protective mouthpieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connecting members as taught by Syrop as modified by Kittelsen to partially extend from a back towards a front of each of the projections as taught by Van Essen. A skilled artisan would have been motivated to utilize connecting members which extend partially because Van Essen suggests that having these wedge-shaped joining components which extend partially allows a top portion and bottom portion to be connected while also maintain an angular displacement of the components (Van Essen- [Col 5, lines 16- 67]). A skilled artisan would have been motivated to manufacture the dental appliance with connecting members as taught by Syrop as modified by Kittelsen to extend partially along the first and second projections because Van Essen suggests that this partial extension is conventional in protective mouthpieces that are analogous to Syrop as modified by Kittelsen.
Regarding claim 5, Syrop as modified by Kittelsen and Van Essen teaches the dental apparatus of claim 4 as discussed above. Syrop as modified by Kittelsen and Van Essen further teaches wherein the connecting member partially extends from the back towards the front of the first and second projections (see claim 4 discussion above- teaches how the bite plates 90 of Kittelsen may extend in a partial manner to the joining components 16a, 16b of Van Essen relative to the specific first and second projections of Syrop) to create a first portion and a second portion of each of the first and second projections (see annotated Van Essen Figure 2 below- indicated first portion and second portion shown of a side of a projection).

    PNG
    media_image3.png
    363
    411
    media_image3.png
    Greyscale

Regarding claim 6, Syrop as modified by Kittelsen and Van Essen teaches the dental apparatus of claim 5 as discussed above. Syrop as modified by Kittelsen and Van Essen further teaches wherein the top portion is rigidly connected to the bottom portion of each of the first and second projections in the first portion (see annotated Van Essen Figure 2 from claim 5 discussion- upper surface 42b and lower surface 44b of joining component 16b is rigidly connected to the upper component 12 and lower component 14- respectively- in the indicated first portion of the side projection, Van Essen Figure 1- shows the joining components 16a, 16b applied to each side of the mouth guard 10). 
Regarding claim 7, Syrop as modified by Kittelsen and Van Essen teaches the dental apparatus of claim 6 as discussed above. Syrop as modified by Kittelsen and Van Essen further teaches wherein the top portion and the bottom portion of each of the first and second projections are non-rigidly connected in the second portion (see annotated Van Essen Figure 2 from claim 5 discussion- indicated second portion of the side projection is free of joining components 16a, 16b such that the upper component 12 and lower component 14 are not connected).
Regarding claim 19, Syrop as modified by Kittelsen teaches the dental apparatus of claim 15 as discussed above.
Syrop as modified by Kittelsen does not teach wherein the wedge-shaped connecting member partially extends from a back towards a front of each of the first and second projections, and wherein the wedge-shaped connecting member partially extends from the back towards the front of the first and second projections creates a first portion and a second portion of each of the first and second projections. Van Essen teaches Van Essen teaches an analogous dental apparatus (Figure 2- mouth guard 10) wherein a connecting member partially extends from a back towards a front of each of the first and second projections (Figures 1 & 2- joining components 16a,16b on each side of the mouth guard 10 extends partially along the first projection formed by the wing regions 25, 35 and along the second projection formed by wing regions 27, 37) and wherein the partial extension of the connecting members from the back towards the front of the first and second projections (Figures 1 & 2- joining components 16a, 16b of each indicated projection) creates a first portion and a second portion of each of the first and second projections (see annotated Van Essen Figure 2 from claim 5 discussion- indicated first portion and second portion shown of a side of a projection). A person of ordinary skill in the art would recognize that the wedge-shaped bite plates 90 of the dental appliance 70 of Kittelsen may extend partially in a similar manner as taught by Van Essen as the bite plates 90 would still function to be able to connect the indicated top portion and bottom portion of each of the projections of Syrop. In addition, the modification of the bite plates 90 of Kittelsen would also form a similar indicated first portion and section portion of the dental apparatus of Van Essen. Thus, the claimed limitations are met as discussed. Syrop as modified by Kittelsen and Van Essen are analogous because they both teach protective mouthpieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wedge-shaped connecting members as taught by Syrop as modified Kittelsen to partially extend from a back towards a front of each of the projections which would form a first portion and second potion of each projection as taught by Van Essen. A skilled artisan would have been motivated to utilize connecting members which extend partially and form a first and second portion because Van Essen suggests that having these wedge-shaped joining components which extend partially allows a top portion and bottom portion to be connected while also maintain an angular displacement of the components (Van Essen- [Col 5, lines 16- 67]). A skilled artisan would have been motivated to manufacture the dental appliance with connecting members as taught by Syrop as modified by Kittelsen to extend partially along the first and second projections to form a first and second portion because Van Essen suggests that this partial extension is conventional in protective mouthpieces that are analogous to Syrop as modified by Kittelsen.
Regarding claim 20, Syrop as modified by Kittelsen and Van Essen teaches the bruxism apparatus of claim 19 as discussed above. Kittelsen as modified by Van Essen further teaches wherein the top member is rigidly connected to the bottom member of each of the first and second projections in the first portion (see annotated Van Essen Figure 2 from claim 5 discussion- upper surface 42b and lower surface 44b of joining component 16b is rigidly connected to the upper component 12 and lower component 14- respectively- in the indicated first portion of the side projection, Van Essen Figure 1- shows the joining components 16a, 16b applied to each side of the mouth guard 10).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Syrop (US 20090165805 A1) in view of Kittelsen (USPN 6626180 B1), in further view of Zents (US 20150209645 A1).
Regarding claim 13, Syrop as modified by Kittelsen teaches the dental apparatus of claim 10 as discussed above. 
Syrop as modified by Kittelsen does not teach further comprising a lip partially extending around the bottom portion. Zents teaches an analogous dental apparatus (Figure 1- mouthpiece 10) wherein there is a lip partially extending around a bottom portion (Figure 2- bottom portion of tooth pads 40, 40’ have an internal tooth ridge structure 44’ of each tooth pad which extend partially around the bottom portion, [0028]). Syrop as modified by Kittelsen and Zents are analogous because they both teach protective mouthpieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom portion of the dental apparatus as taught by Syrop as modified by Kittelsen to have a lip partially extending around the bottom portion as taught by Zents. A skilled artisan would have been motivated to utilize a lip extending partially around the bottom portion because Zents suggests that having these lip or ridge structures helps keeps teeth in place and properly aligns the mouthpiece while in use (Zents- [0028]). A skilled artisan would also have a reasonable expectation to manufacture the dental appliance with bottom portions as taught by Syrop as modified by Kittelsen to further have a lip partially extending around each bottom portion because Zents suggests that having this lip structure is conventional in protective mouthpieces that are analogous to Syrop as modified by Kittelsen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10342694 B1 (Mowell)- teaches a dental guard with a curved body and back portions wherein there are inward projections from the back portion.
US 7832404 B2 (Jansheshki)- teaches a mouthguard with inward projections from each back portion and wherein the projections are comprised of a top and bottom portion.
US 7506651 B2 (Anonsen)- teaches a mouthpiece with a curved body and inward projections from the body wherein there is a top portion and bottom portion.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 19, 2022

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786